         Case 1:19-cr-00938-WHP Document 28
                                         29 Filed 11/10/20 Page 1 of 1
                                  Law Office of Lawrence P. Oh, Esq.
                                   62 Cooper Square, Second Floor
                                     New York, NY 10003
                                     Phone (646) 682-7000
                                     Mobile (347) 404-8473
                                        lpchauchat@gmail.com



                                                            November 10, 2020


By ECF
Honorable William H. Pauley III
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Julian Estaphan, 19 Cr. 938 (WHP)

Dear Judge Pauley:

This matter is scheduled for a change of plea on November 12, 2020 at 9:00 a.m. I am requesting
an adjournment to January 26, 2021 at 9:00 a.m, for Mr. Estaphan to plead guilty. The Government
consents to this request. Mr. Estaphan consents to the exclusion of time.

      Application granted. Change of plea
      conference adjourned to January 26,
                                                            Respectfully,
      2021 at 9:00 a.m. Time excluded until
      January 26, 2021 in the interest of
      justice.
                                                                          /s/ Lawrence P. Oh
                                                                           Lawrence P. Oh, Esq.
                                                                 62 Cooper Square, Second Floor
                                                                    New York, New York 10003
                                                                          Phone (646) 682-7000
                                                                         Mobile (347) 404-8473
                                                                        lpchauchat@gmail.com


                                  November 10, 2020
c: AUSA Kaylan E. Lasky
